Case 3:18-cv-00137-MPB-RLY Document 12 Filed 12/14/18 Page 1 of 2 PageID #: 33




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION


STEPHANIE MONTGOMERY,                )
                                     )
     Plaintiff,                      )
                                     )
v.                                   ) Cause No. 3:18-CV-137 RLY-MPB
                                     )
WENDY WILLIAMS F.N.P. LLC d/b/a HOPE )
FAMILY PRACTICE and WENDY            )
WILLIAMS,                            )
                                     )
     Defendant.                      )


              PLAINTIFF’S MOTION TO ADMINISTRATIVE CLOSE CASE

         The parties have engaged in settlement negotiations. They reached agreement on the

terms of a settlement of this action on or about September 25, 2018. Thereafter, the parties

drafted and executed a settlement agreement and release, and now, Plaintiff respectfully moves

this Court to administratively close this matter. In support hereof, Plaintiff states as follows:

         1.     This action was brought by Stephanie Montgomery, a former employee at Wendy

Williams F.N.P. LLC d/b/a Hope Family Practice (“Practice”), against Practice and Wendy

Williams. Montgomery asserted claims under the Fair Labor Standards Act (“FLSA”) and

various Indiana laws. The Practice and Williams deny wrongdoing.

         2.     The matter has been resolved, with payments to be made over a period of 48

weeks.

         3.     To facilitate management of this matter, Plaintiff now requests that the Court

administratively close this matter until such time the Parties file a subsequent motion seeking the

approval of the settlement agreement entered in to by the Parties and the closure of this matter
Case 3:18-cv-00137-MPB-RLY Document 12 Filed 12/14/18 Page 2 of 2 PageID #: 34



with prejudice.

       4.         Defendant does not object to the Court administratively closing this matter.

                                                Respectfully Submitted,

                                                /s/ Christopher S. Wolcott
                                                Christopher S. Wolcott
                                                450 East 96th Street Ste 500
                                                Indianapolis, IN 46240
                                                Tel (317) 500-0700
                                                Fax (317) 732-1996
                                                Email indy2buck@hotmail.com

                                                Attorney for Plaintiff


                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of this Motion was served on Defendant by
email and U.S. Mail, postage prepaid, first class, to the following address of record on this, the
14th of December 2018:

       Wendy Williams, on behalf of herself
       428 W. Broadway Street
       Princeton, IN 47670

                                                /s/ Christopher S. Wolcott
